Exhibit 10.1

WAIVER AND SECOND AMENDMENT

THIS WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated
as of April 10, 2013 among PENN VIRGINIA HOLDING CORP. (the “the Borrower”),
PENN VIRGINIA CORPORATION (the “the Parent”), the various lenders party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent (in such
capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Parent, the Borrower, various lenders and the Administrative Agent
entered into the Credit Agreement dated as of September 28, 2012 (as amended by
that certain Waiver and First Amendment dated as of April 2, 2013, and as
otherwise amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as described herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement as requested by the Borrower, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

Section 1. Defined Terms. (a) Except as may otherwise be provided herein, all
capitalized terms that are defined in the Credit Agreement (as amended hereby)
shall have the same meaning herein as therein defined, all of such terms and
their definitions being incorporated herein by reference; and (b) as used
herein, the following terms have the following meanings:

“First Amendment” means the Waiver and First Amendment dated April 2, 2013 to
the Credit Agreement among the Borrower, the Parent, various lenders and the
Administrative Agent.

“Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
April 2, 2013, among the Seller (used herein as defined in the First Amendment),
as seller, the Borrower or one if its Restricted Subsidiaries, as buyer, and the
Parent, as guarantor, together with all exhibits and schedules thereto.

“Unsecured Acquisition Notes” means the proposed senior unsecured notes to be
issued by the Borrower and/or the Parent in a public offering or in a Rule 144a
or other private placement in connection with the 2013 Acquisition.

“Target” means the Person and assets to be acquired by the Parent or its
Restricted Subsidiaries pursuant to the Stock Purchase Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. On the Amendment Effective Date, the
proviso at the end of Section 6.05(a)(i) of the Credit Agreement is amended in
its entirety to read as follows:

provided, that (x) (without duplication) the Credit Parties shall be permitted
to enter into Swap Agreements (or hedging trades or transaction thereunder) with
respect to reasonably anticipated production of natural gas liquids and
condensate by entering into Swap Agreements (or hedging trades or transaction
thereunder) for oil on a conversion/equivalency basis where each volume unit of
oil equals two volume units of natural gas liquids or condensate; and

(y) in connection with a proposed acquisition by a Credit Party of Oil and Gas
Properties permitted hereunder (each, a “Proposed Acquisition”), the Credit
Parties may also enter into incremental Swap Agreements (or hedging trades or
transactions thereunder) with Approved Counterparties prior to the consummation
of such Proposed Acquisition with respect to not more than (1) 85% of the
reasonably anticipated production of natural gas, (2) 85% of the reasonably
anticipated production of oil and (3) 85% of the reasonably anticipated
production of natural gas liquids and condensate, in each case, from the Proved
Developed Producing Properties (as defined below) to be acquired by the Credit
Parties pursuant to the Proposed Acquisition, for a period not exceeding 36
months from the date such Swap Agreement is entered into, during the period
between (I) the date on which such Credit Party signs a definitive acquisition
agreement in connection with a Proposed Acquisition and (II) the earliest of
(a) the date such Proposed Acquisition is consummated, (b) the date such
acquisition is terminated and (c) 45 days after such definitive acquisition
agreement was executed (or such longer period as to which the Administrative
Agent may agree); provided that all such incremental Swap Agreements entered
into with respect to a Proposed Acquisition shall be terminated or unwound not
later than the earlier of (i) if the Proposed Acquisition has not yet been
consummated, 90 days (or such longer period to the extent that such acquisition
is awaiting required governmental approvals) following the date on which such
Credit Party signs a definitive acquisition agreement in connection with a
Proposed Acquisition and (ii) 30 days following the date such Proposed
Acquisition is terminated, in each case, such that the Credit Parties are in
compliance with clauses (A) through (D) of Section 6.05(a) above. For purposes
of this Section 6.05, “Proved Developed Producing Properties” means Oil and Gas
Properties which are categorized as “Proved Reserves” that are both “Developed”
and “Producing”, as such terms are defined in the Definitions for Oil and Gas
Reserves as promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

Section 3. Waiver on Acquisition Closing Date. Notwithstanding anything to the
contrary contained in the Credit Agreement, as of the Acquisition Closing Date,
solely with respect to the issuance of the Unsecured Acquisition Notes or the
incurrence of indebtedness under the Bridge Facility, as applicable, the
Required Lenders waive the requirement that the Borrowing Base then in effect be
reduced in accordance with Section 6.01(j) of the Credit Agreement as a result
of the incurrence of Indebtedness under (i) the Unsecured Acquisition Notes up
to the lesser of (x) $350,000,000 and (y) the aggregate principal amount of such
Indebtedness or (ii) the Bridge Facility up to the lesser of (x) $250,000,000
and (y) the aggregate principal amount of such Indebtedness.

Section 4. Initial Conditions of Effectiveness. This Amendment and the amendment
set forth in Section 2 will become effective on the date on which each of the
following conditions precedent are satisfied or waived (the “Amendment Effective
Date”):

(a) The Parent, the Borrower, each other Credit Party and the Required Lenders
shall have delivered to the Administrative Agent duly executed counterparts of
this Amendment;

 

2



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received a certificate executed by an
Authorized Officer of each of the Borrower and the Parent stating that (i) the
representations and warranties of the Parent, the Borrower and the Guarantors
set forth in the Credit Agreement and in the other Loan Documents shall be true
and correct in all material respects, or, to the extent that a particular
representation or warranty is qualified as to materiality, such representation
or warranty shall be true and correct, in each case, on and as of the Amendment
Effective Date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date, such
representations and warranties shall continue to be true and correct as of such
specified earlier date; and (ii) no Default has occurred and is continuing; and

(c) the Borrower shall have made payment of all fees and expenses then due and
payable under the Credit Agreement, including any fees and expenses then due and
payable in connection with this Amendment pursuant to Section 9.03 of the Credit
Agreement, in the case of expenses to the extent invoiced at least three
business days prior to the Amendment Effective Date (except as otherwise
reasonably agreed by the Borrower).

Section 5. Conditions of Acquisition Closing Date. The waiver set forth in
Section 3 will become effective on the first date on which each of the following
conditions precedent have been satisfied or waived by the Administrative Agent
in its sole discretion (the “Acquisition Closing Date”):

(a) the Administrative Agent shall have received evidence that the 2013
Acquisition will be consummated substantially concurrently with the occurrence
of the Acquisition Closing Date subject to the requirements of the definition of
“Permitted Corporate Acquisition” (other than certain of the requirements of
clause (viii) thereof that were expressly waived pursuant to the First
Amendment) and in accordance with the terms of the Stock Purchase Agreement
(without material amendment, modification or waiver thereof which is materially
adverse to the Lenders without the consent of the Administrative Agent, which
shall not be unreasonably withheld, delayed or conditioned); provided that any
modification, amendment, consent, waiver or determination in respect of any
reduction in the amount of acquisition consideration (other than a reduction of
the acquisition consideration in an amount not exceeding $60,000,000) shall in
each case be deemed to be material and adverse to the interests of the Lenders;

(b) the Administrative Agent shall have received reasonably satisfactory
evidence that (i) either (x) the Parent shall receive substantially concurrently
with the occurrence of the Acquisition Closing Date at least $40,000,000 in
proceeds from the issuance of its common equity in a private placement
transaction (the “PIPE Stock”) or (y) to the extent the condition in the
foregoing clause (x) is not satisfied, the Parent shall substantially
concurrently with the occurrence of the Acquisition Closing Date deliver up to
10,000,000 shares of its common stock to the Seller as acquisition consideration
in lieu of up to $40,000,000 of cash consideration for the 2013 Acquisition as
more fully described in the Stock Purchase Agreement as in effect on the date of
this Amendment (the “Equity Acquisition Consideration”); and (ii) the loans
under the Bridge Facility shall have been incurred or the Unsecured Acquisition
Notes shall be issued, in either case, in an aggregate amount at least equal to
$250,000,000 (which amount shall be subject to reduction on a no greater than a
dollar for dollar basis in connection with any reduction in the purchase price
for the 2013 Acquisition);

(c) the Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower certifying that, as of the Acquisition
Closing Date, a true and correct copy of the Stock Purchase Agreement (including
any amendments, modifications or waivers thereto through the Acquisition Closing
Date) has been delivered to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

Section 6. Representations and Warranties.

(a) On the Amendment Effective Date, each of the Parent and the Borrower
represents and warrants to the Administrative Agent and each of the Lenders
that:

(i) Each applicable Credit Party (i) is validly existing and (ii) has the power
and authority to execute and deliver this Amendment and perform its obligations
under this Amendment and the Loan Documents to which it is a party as amended
hereby.

(ii) The execution and delivery by the Credit Parties of this Amendment, and the
performance of this Amendment and the Credit Agreement as amended hereby, have
been duly authorized by all necessary corporate action, and this Amendment and
Credit Agreement as amended hereby constitute the legal, valid and binding
obligations of such Credit Party, enforceable in accordance with their terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(iii) Neither the execution and delivery of this Amendment, nor compliance with
the terms and provisions hereof or thereof, will conflict with or result in a
breach of, or require any consent that has not been obtained as of the Amendment
Effective Date, the respective Organizational Documents of any Credit Party, any
Governmental Requirement, any Unsecured Notes Document, any Permitted Second
Lien Loan Document (if any) or any other material agreement or instrument to
which any Credit Party is a party or by which it is bound or to which it or its
Properties are subject.

(b) On the Acquisition Closing Date, each of the Parent and the Borrower
represents and warrants to the Administrative Agent and each of the Lenders that
the representations and warranties set forth in Section 3.24 of the Credit
Agreement are true and correct as of the Acquisition Closing Date after giving
effect to the Transactions. For purposes of this Section 6(b), “Transactions”
means, collectively, the consummation of the 2013 Acquisition, the issuance of
the Unsecured Acquisition Notes and/or the closing of the Bridge Facility, the
issuance of the PIPE Stock, the issuance of the Equity Acquisition Consideration
and the waivers to the Credit Agreement that are effective on the Acquisition
Closing Date.

Section 7. Extent of Amendments; Continuing Effectiveness. Except as
specifically set forth in this Amendment, the Credit Agreement and the other
Loan Documents are not amended, modified or affected hereby. Each Credit Party
hereby ratifies and confirms that (i) except as specifically set forth in this
Amendment, all of the terms, conditions, covenants, representations, warranties
and all other provisions of the Credit Agreement remain in full force and
effect, (ii) each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms, and (iii) the Collateral is
unimpaired by this Amendment. Upon the Acquisition Closing Date and thereafter,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, shall mean and be a reference to
the Credit Agreement as amended hereby.

Section 8. Counterparts. This Agreement may be executed in counterparts, each of
which so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or via other
electronic means shall be effective as delivery of manually executed counterpart
of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 9. No Waiver. Each of the Parent and the Borrower hereby agrees that
except as expressly set forth in this Amendment, no Default has been waived or
remedied by the execution of this Amendment by the Administrative Agent or any
Lender, and any such Default heretofore arising and currently continuing shall
continue after the execution and delivery hereof. Nothing contained in this
Amendment nor any past indulgence by the Administrative Agent, any Issuing Bank
or any Lender, nor any other action or inaction on behalf of the Administrative
Agent, any Issuing Bank or any Lender shall constitute or be deemed to
constitute an election of remedies by the Administrative Agent, any Issuing Bank
or any Lender.

Section 10. Loan Document. This Amendment is a Loan Document.

Section 11. Incorporation by Reference. Sections 1.03, 9.03(a), 9.07, 9.09,
9.10, 9.11, 9.15 of the Credit Agreement are incorporated herein, mutatis
mutandis.

Section 12. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT,
THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY PARENT,
BORROWER, ANY OTHER CREDIT PARTY, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
AND/OR LENDERS REPRESENT THE FINAL AGREEMENT REGARDING THE MATTERS HEREIN
BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
date first above written.

 

WELLS FARGO BANK, N.A., as the Administrative Agent, Issuing Bank and a Lender
By   /s/ Thomas E. Stelmar, Jr.   Name: Thomas E. Stelmar, Jr.   Title: Vice
President

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By   /s/ Don J. McKinnerney   Name: Don J.
McKinnerney   Title: Authorized Signatory

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By

  /s/ Michael J. Clayborne  

Name: Michael J. Clayborne

  Title: Vice President

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender

By

  /s/ J.F. Todd  

Name: J.F. Todd

  Title: Managing Director

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender

By

  /s/ Vipul Dhadda  

Name: Vipul Dhadda

  Title: Vice President

By

  /s/ Wei-Jen Yuan  

Name: Wei-Jen Yuan

  Title: Associate

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender

By

  /s/ James Giordano  

Name: James Giordano

  Title: Vice President

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender

By

  /s/ Sreedhar R. Kona  

Name: Sreedhar R. Kona

  Title: Vice President

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By

  /s/ John S. Lesikar  

Name: John S. Lesikar

  Title: Vice President

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender

By   /s/ Elena Robciuc   Name: Elena Robciuc   Title: Managing Director

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By   /s/ Nancy M. Mak   Name: Nancy M. Mak   Title: Senior Vice President

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA HOLDING CORP., as the Borrower By   /s/ Nancy M. Snyder   Name:  

Nancy M. Snyder

  Title:   Executive Vice President and Chief Administrative Officer PENN
VIRGINIA CORPORATION, as the Parent By  

/s/ Nancy M. Snyder

  Name:  

Nancy M. Snyder

  Title:  

Executive Vice President and Chief Administrative Officer

Solely with respect to Sections 7 through 12:

PENN VIRGINIA OIL & GAS CORPORATION,

a Virginia corporation

By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

PENN VIRGINIA OIL & GAS LP LLC, a Delaware limited liability company By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

 

Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA OIL & GAS, L.P., a Texas limited partnership

By: Penn Virginia Oil & Gas GP, LLC,

its general partner

By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

PENN VIRGINIA MC OPERATING COMPANY L.L.C., a Delaware limited liability company
By  

/s/ Nancy M. Snyder

Name:  

Nancy M. Snyder

Title:  

Executive Vice President and Chief Administrative Officer

   

 

Signature Page to Waiver and Second Amendment